In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-532 CV

____________________


WESLEY CAREY, JR., Appellant


V.


MARILYN S. MCCONVILLE, RN, HUBERT JEAN-LOUIS, MD,

SUZANNE ELAINE DUCATE, MD, AND 

ROCHELLE MCKINNEY, RN, Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-165,105




MEMORANDUM OPINION
	Wesley Carey, an inmate of the Texas Department of Criminal Justice, Institutional
Division, appeals the dismissal of his suit under Chapter 14 of the Texas Civil Practice and
Remedies Code.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 14.001-.014 (Vernon Supp.
2002).  This appeal is submitted on the clerk's record alone because no brief has been
filed. Tex. R. App. P. 38.8 (a).  Although the appellant's brief was due May 8, 2002,
neither a brief nor a motion for extension of time to file the brief has been filed. Because
the appeal involves the application of well-settled principles of law, we deliver this
memorandum opinion.  See Tex. R. App. P. 47.1.
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM
Submitted August 13, 2002
Opinion Delivered August 29, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.